 1
 2
 3                                                                JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   RUBEN CHAVEZ RADILLO,                    Case No. 5:17-cv-01764-JLS-MAA
12                       Petitioner,
            v.                                JUDGMENT
13
14   DANIEL PARAMO,
15                       Respondent.
16
17         Pursuant to the Order Accepting Report and Recommendation of the United
18   States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied and the
20   action is dismissed with prejudice.
21
22   DATED: March 12, 2020
23
24                                     ____________________________________
                                       JOSEPHINE L. STATON
25                                     UNITED STATES DISTRICT JUDGE
26
27
28
